Set Aside Judgment and Remand; Opinion Filed November 8, 2016.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00565-CV

   THE JW GST EXEMPT TRUST, BY AND THROUGH ITS TRUSTEE, JAMES Y.
   WYNNE, AND JAMES Y. WYNNE, INDIVIDUALLY, Appellants/Cross-Appellees

                                               V.

ERIN ANNE WYNE, AS INDEPENDENT EXECUTRIX OF THE ESTATE OF WRENO
 S. WYNNE (DECEASED), WILLIAM BYWATERS, AS INDEPENDENT EXECUTOR
  OF THE ESTATE OF WILLIAM B. WYNNE (DECEASED), AMERICAN LIBERTY
      OIL COMPANY, LP AND AMERICAN LIBERTY OIL COMPANY, LLC,
                        Appellees/Cross-Appellants

                       On Appeal from the 86th Judicial District Court
                                  Kaufman County, Texas
                             Trial Court Cause No. 84117-86

                             MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Evans
                                   Opinion by Justice Lang

       On the parties’ joint motion and in accordance with their agreement, we set aside the trial

court’s judgment without regard to the merits and remand the case to the trial court for rendition

of judgment in accordance with the agreement. See TEX. R. APP. P. 42.1(a)(2)(B).



140565F.P05
                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

THE JW GST EXEMPT TRUST, BY AND                    On Appeal from the 86th Judicial District
THROUGH ITS TRUSTEE, JAMES Y.                      Court, Kaufman County, Texas
WYNNE, AND JAMES Y. WYNNE,                         Trial Court Cause No. 84117-86.
INDIVIDUALLY, Appellants/Cross-                    Opinion delivered by Justice Lang. Justices
Appellees                                          Myers and Evans participating.

No. 05-14-00565-CV        V.

ERIN ANNE WYNE, AS INDEPENDENT
EXECUTRIX OF THE ESTATE OF
WRENO S. WYNNE (DECEASED),
WILLIAM BYWATERS, AS
INDEPENDENT EXECUTOR OF THE
ESTATE OF WILLIAM B. WYNNE
(DECEASED), AMERICAN LIBERTY OIL
COMPANY, LP AND AMERICAN
LIBERTY OIL COMPANY, LLC,
Appellees/Cross-Appellants

      In accordance with this Court’s opinion of this date, we SET ASIDE the trial court’s
judgment without regard to the merits and REMAND the case to the trial court for rendition of
judgment in accordance with the parties’ agreement.

       On the parties’ agreement, we ORDER each party bear its own costs of appeal.


Judgment entered this 8th day of November, 2016.




                                            –2–